DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 10, 11 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vardiman (2005/0277934; cited by Applicant).
Regarding claim 1, Vardiman discloses a rod group (Fig. 5) comprising: 
a plurality of first rods, e.g., 120, 220, 416/620 that have an arcuate first curve, the first rods having mutually different lengths; and 
a plurality of second rods, e.g., 320, 516/720 that have an S-shaped second curve, the second rods having mutually different lengths.
The first rods have (i) a shape capable of extending along a thoracic kyphosis of an anatomically normal spinal column arrangement, the shape including a curved section and a straight section, see, e.g., 220 (Fig. 5), capable of being attached to thoracic vertebrae.
The first rods (ii) also comprise a shape capable of extending along a thoracic kyphosis of an anatomically normal spinal column arrangement, the shape during delivery including a curved section and reverse curved section, see, e.g., 416/620, to be attached at 620 to the thoracic vertebrae, 
the second rods, e.g., 320, have (i) a shape capable of extending along a thoracic kyphosis of an anatomically normal spinal column arrangement, the shape including a first curved section capable of being attached to the thoracic vertebrae, and (ii) a shape capable of extending along a lumbar lordosis of an anatomically normal spinal column arrangement, the second curved section capable of being attached to lumbar vertebrae, and 
the first rods and the second rods have shapes capable of treating scoliosis, if desired, by (i) guiding the postoperative apex of the thoracic kyphosis to be located at the thoracic vertebrae T6 to T8, and (ii) capable of being guided such that a postoperative apex of the thoracic kyphosis is located at a position different from a preoperative apex of the thoracic kyphosis and the second rod each have a shape capable of extending along an anatomically normal spinal column arrangement (see also paragraphs 0011, 0106-0109 and 0171; describing providing a choice of the rod configuration to match the normal curvature of the spine or to achieve any shape and configuration a surgeon might desire or require).
Regarding claim 2, Vardimin discloses an arcuate rod, e.g., 620 (Fig. 5) capable of being used to treat scoliosis and having an arcuate curve (id.), wherein
the arcuate rod has (i) a shape capable of extending along thoracic kyphosis of an anatomically normal spinal column arrangement, the shape including a curved section (id.) and a straight section (id.) capable of being attached to thoracic vertebrae, or (ii) a shape 416/620 capable of extending along thoracic kyphosis of an anatomically normal spinal column arrangement, the shape during delivery including a curved section and reverse curved section (Fig. 5) and capable of being attached at 620 to the thoracic vertebrae, and
the arcuate rod has a shape capable of being used for treatment of scoliosis, if desired, by (i) guiding a postoperative apex of the thoracic kyphosis to be located at the thoracic vertebrae T6 to T8, and (ii) guiding the postoperative apex of the thoracic kyphosis to be located at a position different from a preoperative apex of the thoracic kyphosis (see also paragraphs 0011, 0106-0109 and 0171; describing providing a choice of the rod configuration to match the normal curvature of the spine or to achieve any shape and configuration a surgeon might desire or require).
Regarding claim 5, an S-shaped rod, e.g., 320 (Fig. 5), is capable of being used for treatment of scoliosis and comprises:
a first curved section (id.); and 
a second curved section (id.) that curves in an opposite direction to the first curved section (id.), wherein
the first curved section has a shape capable of extending along thoracic kyphosis of an anatomically normal spinal column arrangement, and 
the second curved section has a shape capable of extending along lumbar lordosis of an anatomically normal spinal column arrangement (id.),
the S-shaped rod has (i) a shape capable of extending along a thoracic kyphosis of an anatomically normal spinal column arrangement, the shape including a first curved section (id.) capable of being attached to thoracic vertebrae, and (ii) a shape capable of extending along a lumbar lordosis of an anatomically normal spinal column arrangement, the shape including a second curved section capable of being attached to lumbar vertebrae, and 
the S-shaped rod 320 has a shape (i) capable of being guided such that the postoperative apex of the thoracic kyphosis is located at the thoracic vertebrae T6 to T8, and (ii) capable of being guided such that the postoperative apex of the thoracic kyphosis is located at a position different from a preoperative apex of the thoracic kyphosis, if desired (see also paragraphs 0011, 0106-0109 and 0171; describing providing a choice of the rod configuration to match the normal curvature of the spine or to achieve any shape and configuration a surgeon might desire or require).
  Regarding claim 7 (which depends from claim 2), a plurality of coupling device attachment elements 40, 42 are provided for attaching the arcuate rod to a spinal column (see, e.g., Fig. 13B).
Regarding claim 8 (which depends from claim 5), a plurality of coupling device attachment elements 40, 42 are provided for attaching the arcuate rod to a spinal column (see, e.g., Fig. 13B).
Regarding claim 10 (which depends from claim 2), the arcuate rod has a length matching a length of the spinal column of a patient, if desired (see paragraphs 0011, 0106-0109 and 0171; describing providing a choice of the rod configuration to match the normal curvature of the spine or to achieve any shape and configuration a surgeon might desire or require).
Regarding claim 11 (which depends from claim 5), the arcuate rod has a length matching a length of the spinal column of a patient, if desired (see paragraphs 0011, 0106-0109 and 0171; describing providing a choice of the rod configuration to match the normal curvature of the spine or to achieve any shape and configuration a surgeon might desire or require).
Regarding claims 19-21, it is noted that rods having the differing curves are disclosed (see, e.g., Fig. 5), all of which are intended for use on a spine. Therefore, any such rod is capable of being selected by a surgeon, as desired, e.g., to address “a variety of degenerative conditions that result in the loss of structural integrity of the spine” (para. 0007), abnormal spinal curvatures (para. 0011), and to present a rod that matches the normal curvature of the spine (para. 0011). It is noted that Applicant’s intended use of moving the apex of the thoracic kyphosis--presented as a configuration--is fully capable of being carried out with the rods of Vardiman. The claimed “configuration” amounts merely to a capability of selection of a disclosed rod having a desired curvature, which is within the explicit disclosure of Vardiman (see, e.g., Fig. 5 and paras. 0024, 0025, 0106 and 0171; discussing selecting a rod based on the configuration of a patient’s spine, different surgical circumstances, and the preferences of the surgeon). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vardiman (2005/0277934; cited by Applicant).
Regarding claim 3, Vardiman discloses the claimed invention except for explicitly reciting that a length of the straight section is one quarter to one half a rod length, inclusive. Vardiman does disclose that a rod can be selected to match the normal curvature of the spine or to achieve any shape and configuration a surgeon might desire or require (paras. 0011, 0106-0109 and 0171).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a straight section that is one quarter to one half a rod length, inclusive, if desired, e.g., to match the normal curvature of the spine of a given patient.
Likewise, regarding claim 4, Vardiman does not explicitly disclose a length of the reverse curved section being less than or equal to a fifth of the rod length.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the reverse curved section to be less than or equal to a fifth of the rod length, e.g., to match the normal curvature of the spine of a given patient.
Regarding claim 6, Vardiman also does not explicitly recite providing a length of the first curved section to be one half to two-thirds of a rod length, inclusive.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the length of the first curved section to be one half to two-thirds of a rod length, inclusive, e.g., to match the normal curvature of the spine of a given patient.

Allowable Subject Matter
Claims 9 and 12-18 are allowable over the prior art of record.



Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.
Applicant’s correction of the objections, and rejections under 35 U.S.C. 112 is acknowledged. 
Regarding the anticipation rejections and rejections dependent thereon, Applicant essentially repeats the language of independent claims 1, 2 and 5 and concludes that Vardiman does not explicitly recite using the rods in the manner desired by Applicant. However, the rods of Vardiman set forth the disclosed structure and are fully capable of being selected and used in the manner desired by Applicant. For example, a rod that matches the normal curvature of the spine (para. 0011) can be selected according to the preferences of a surgeon for a patient with abnormal spinal curvatures (para. 0011) resulting from a variety of degenerative conditions (para. 0007), such as degenerative scoliosis. 
It is noted that rods having differing lengths and curves are disclosed (see, e.g., Fig. 5 and supra), all of which are intended for use on a spine. Therefore, any such rod is capable of being selected by a surgeon, as desired (supra). Applicant’s intended use of moving the apex of the thoracic kyphosis is fully capable of being carried out with the rods of Vardiman. The intended use amounts merely to a capability of selection of a disclosed rod having a desired length and curvature, which is within the explicit disclosure of Vardiman (see, e.g., Fig. 5 and paras. 0024, 0025, 0106 and 0171; discussing selecting a rod based on the configuration of a patient’s spine, different surgical circumstances, and the preferences of the surgeon). 
While the claims are proper, they intermingle structure and intended use or intended use presented as a configuration. With regard to independent claim 1, for example, the claimed structure (in bold) is fully set forth in Vardiman (e.g., Fig. 5 and supra), and the remaining functional language is capable of being satisfied, if desired by a surgeon, with the existing rods of Vardiman (supra):
Claim 1 (Original) A rod group comprising: a plurality of first rods that has an arcuate first curve, the first rods having mutually different lengths; and a plurality of second rods that has an S-shaped second curve, the second rods having mutually different lengths, wherein the first rods have (i) in a shape extending along thoracic kyphosis of an anatomically normal spinal column arrangement, a curved section and a straight section to be attached to thoracic vertebrae, or (ii) in a shape extending along thoracic kyphosis of an anatomically normal spinal column arrangement, a curved section and reverse curved section to be attached to the thoracic vertebrae, the second rods have (i) in a shape extending along thoracic kyphosis of an anatomically normal spinal column arrangement, a first curved section to be attached to the thoracic vertebrae, and (ii) in a shape extending along lumbar lordosis of an anatomically normal spinal column arrangement, a second curved section to be attached to lumbar vertebrae, and the first rods and the second rods have shapes for treatment of scoliosis by (i) guiding the postoperative apex of the thoracic kyphosis to be located at the thoracic vertebrae T6 to T8, and (ii) guiding a postoperative apex of the thoracic kyphosis to be located at a position different from a preoperative apex of the thoracic kyphosis and the second rod each have a shape extending along an anatomically normal spinal column arrangement.

Independent claims 2 and 5 similarly are satisfied by the disclosed structure of Vardiman (supra). 
It is additionally noted that statements of intended use and other functional statements do not impose any structural limitations on the claims distinguishable over the applied art, which is capable of being used as claimed if one so desires.  In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773